On Petition for Clarification or Rehearing
PER CURIAM.
Following the filing herein by certain ap-pellees of a petition for clarification or rehearing, directed to this court’s opinion and judgment filed January 22, 1962, we granted limited rehearing “for the purpose of further oral argument and consideration of the question of what provision the Florida Probate Law makes for the use or disposition of income of an estate when the testator makes no specific provision with reference thereto.” That matter was the subject of discussion in the third and the second paragraphs from the end of the opinion of January 22.
That question, involving a consideration of the applicable statutes (§§ 733.01, 734.05 *75and 731.22, Fla.Stat., F.S.A.), is one which we now regard as not having been presented or necessary to he decided on this appeal. Accordingly, our opinion filed herein on January 22, 1962, is modified and amended to eliminate therefrom the third from the last paragraph beginning with the words “Having disposed of the trust” and ending with the words “net distributable estate,” and the second paragraph from the end which commences “Section 733.01(2) Fla.Stat.” and ends with the words “the statute as to income”; and neither this action of this court nor the initial inclusion in our opinion of the matter which is hereby removed therefrom shall be viewed or considered as a ruling or expression of opinion of this court on the said question. It will be soon enough to choose between the arguments of counsel on that point when a case is presented requiring its decision.
The petition for clarification is denied. The petition for rehearing likewise is denied except for modification of our opinion as hereinabove provided.
It is so ordered.-